462 S.W.2d 276 (1970)
CHEMICAL CLEANING, INC., Petitioner,
v.
CHEMICAL CLEANING & EQUIPMENT SERVICE, INC. et al., Respondents.
No. B-2338.
Supreme Court of Texas.
October 21, 1970.
Rehearing Denied December 9, 1970.
Gordon R. Pate, Beaumont, for petitioner.
*277 William E. Townsley, Beaumont, Donald B. Moye, Nederland, for respondents.
PER CURIAM.
The opinion of the court of civil appeals is reported in 456 S.W.2d 724. We refuse writ of error, no reversible error. In so doing, we are not to be understood as approving the form of the point of error suggested by the court of civil appeals for presenting a contention that a jury's answer to a special issue is so against the great weight and preponderance of the evidence as to be manifestly unjust. A trial court may commit error in overruling a motion for new trial because vital jury findings are contrary to the great weight and preponderance of the evidence, but it does not for that reason commit error in rendering judgment on the verdict. Hence, a point of error which states that the trial court erred in rendering judgment on a verdict because of the state of the evidence if it is adequate for any purposeis only a "no evidence" point. Cf. Travelers Insurance Company v. Williams, 378 S.W.2d 110 (Tex.Civ.App.Amarillo 1964, writ ref'd, n. r. e.).